401 F.2d 178
SEABOARD FINANCE COMPANY, Appellant,v.MUTUAL BANKERS CORPORATION et al., Appellees.
No. 25938.
United States Court of Appeals Fifth Circuit.
Sept. 27, 1968.

William A. Gillen, Marvin E. Barkin, David A. Maney, Fowler, White, Collins, Gillen, Humkey & Trenam, Tampa, Fla., for appellant.
Edward I. Cutler, Carlton, Fields, Ward, Emmanuel, Smith & Cutler, Tampa, Fla., for appellees.
Before TUTTLE, COLEMAN, and MORGAN, Circuit Judges.
PER CURIAM:


1
Both Seaboard Finance Company and Union finance Corporation were engaged in the small loan business.  After extensive and detailed negotiations Seaboard acquired Union stock owned by the appellees in exchange for certain stock of Seaboard.  It later developed that refunds of unearned credit insurance premiums on outstanding Union Finance loans far exceeded that anticipated by Seaboard when it made the trade.  It then filed a statutory action against the appellees for damages alleged to have been sustained as a result of an asserted violation of 10(b) of the Securities and Exchange Act of 1934, 15 U.S.C.A. 78j, and the regulations promulgated thereunder.  Upon the complaint, answer, and depositions the District Court granted summary judgment for the defendants.


2
We agree that on this record there was no genuine issue as to any material fact upon which it could have been found that Seaboard was deceived or misled in the transaction which it now seeks to attack, Grumbles v. Times Herald Printing Company, 5 Cir., 1968, 387 F.2d 593; Kohler v. Kohler Co., 208 F. Supp. 808 (E.D. Wis., 1962) aff'd C.A. 7, 1963, 319 F.2d 634, 7 A.L.R. 3d 486.  The summary judgment was not erroneously granted.


3
Affirmed.